Citation Nr: 1112388	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1999 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO denied the request to reopen a claim for service connection for psychiatric disability claimed as PTSD.  In September 2007, the Veteran filed a NOD.  In a January 2008 rating decision, the RO declined to reopen the previously denied claim (then characterized as one for service connection for major depression with anxiety (claimed as PTSD)), and in a September 2008 rating decision, the RO again declined to reopen the claim.  In April 2009, the RO issued a SOC, and the Veteran filed a substantive appeal (via a statement from her representative, submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

The Board notes that the October 2009 substantive appeal was filed more than one year after the September 2007 rating decision and more than 60 days following the April 2009 SOC.  However, the September 2007 SOC states that such SOC is in response to an NOD to the September 2008 rating decision declining to reopen the previously denied claim for service connection for psychiatric disability, and the RO accepted the Veteran's October 2009 substantive appeal as timely.  The Board has done likewise.

In March 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In April 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran's attorney requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  The Veteran and her attorney have submitted additional evidence to the Board.  See 38 C.F.R. §§  20.800, 20.1304 (2010).

Regarding characterization of the appeal, the Board notes that, despite the RO's various characterizations of the the previously denied claim and the request to reopen, as explained in more detail below, the RO has considered service connection for both PTSD and psychiatric disability other than PTSD (major depression).  Hence, the Board has styled the request to reopen consistent with what the RO has actually adjudicated.

The Board also notes that it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing both matters set forth on the title page.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in April 2010, the Veteran granted a power-of-attorney in favor of private attorney Michael James Kelley with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on her behalf and represented her at the April 2010 hearing.  The Board recognizes the change in representation.

The Board's decision addressing the request to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, is set forth below.  The claim for service connection for an acquired psychiatric disability, to include PTSD, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In November 2004, the RO denied service connection for psychiatric disability claimed as PTSD (then characterized as major depression) ; although the Veteran filed a timely NOD, an the RO issued a SOC, the Veteran did not perfect his appeal by filing a substantive appeal.   

3.  Evidence associated with the claims file since the November 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision in which the RO denied service connection for psychiatric disability claimed as PTSD (then characterized as major depression) is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the RO's November 2004 denial is new and material, the criteria for reopening the claim for service connection for psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for service connection for psychiatric disability claimed as PTSD in July 2004; although notified of the denial in a July 2004 letter, the Veteran did not initiate an appeal.  The RO also denied service connection for psychiatric disability characterized as major depression (claimed as PTSD) in November 2004.  

The evidence of record at the time of the November 2004 denial consisted of service treatment and personnel records, and VA treatment records.  These service records indicate that the Veteran was discharged from service for failure to meet body fat standards.  The report of a September 2004 VA PTSD examination reflects a diagnosis of major depression, and the examiner's opinion that the Veteran did not show signs and symptoms of PTSD at the time.

The basis for the RO's November 2004 denial was that the evidence did not show that the Veteran had clinically diagnosed PTSD, or that major depression was related to service. 

After that denial, in August 2005, the Veteran filed a timely NOD, and the RO issued an SOC in May 2006.  However, the Veteran did not perfect an appeal by filing a timely substantive appeal.  Hence, the November 2004 decisions is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen her previously denied claim in August 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's November 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 2004 includes records of VA treatment from April to June 2006, and January to October 2007, indicating diagnoses of PTSD, depression, and panic disorder, and repeated reports from the Veteran of suffering military sexual trauma.  It also includes a May 2008 VA PTSD assessment report indicating diagnoses of PTSD and major depressive disorder, that the Veteran met the full criteria for PTSD, and that the majority of the Veteran's PTSD and depressive symptoms began after her military sexual trauma.  Such evidence further includes a letter from a private psychologist, Dr. P., dated in September 2010, which indicates a diagnosis of PTSD and the opinion that the attempted sexual assault while in the military was the proximate cause of the Veteran's mental health deterioration.  The letter from Dr. P. also indicates that, as a result of the assault, the Veteran experienced anxiety, depression, and symptoms of PTSD, which in turn made it impossible for her to lose weight in order to meet weight expectations, causing her to ultimately be discharged, and that the Veteran's sudden weight gain and difficulty losing weight in service could be understood as a manifestation of PTSD.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disability, to include PTSD.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the issue of whether the Veteran has clinically diagnosed PTSD, and whether PTSD or any other current psychiatric disability is related to service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disability, to include PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for psychiatric disability, to include PTSD, has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service connection, on the merits, is warranted.  

As discussed above, the Board is reopening the Veteran's claim for section service connection for an acquired psychiatric disability, to include PTSD; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the Veteran, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard, 4 Vet. App. at 384.

Also, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

The Veteran has been diagnosed with PTSD related to in-service sexual assault, as reflected, for example, in the September 2010 letter from Dr. P.  The remaining question is whether there exists credible evidence that any claimed in-service stressor actually occurred.

The Veteran's claim falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

As reflected in testimony during the April 2010 Board hearing, the Veteran and her attorney assert that the Veteran was sexually assaulted by another service member during service, that she reported it to her squad leader, but nothing ever came of it.  The Veteran also testified that, after the incident, she began drinking heavily and smoking marijuana, which caused her to rapidly gain weight.  

While the Veteran's service records reflect no treatment for injuries sustained following the alleged sexual assault, again, the Board notes that service records indicate that she was discharged from service for failure to meet body fat standards.  In this regard, the Veteran and her attorney essentially contend that the Veteran's body fat problem constitutes a change in behavior that corroborates the occurrence of her claimed personal assault stressor.  

The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  38 C.F.R. § 3.304(f)(3) (2010).

Moreover, 38 C.F.R. § 3.304(f)(4) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

In this regard, the Board notes the May 2008 VA PTSD assessment report indicating that the majority of the Veteran's PTSD and depressive symptoms began after her military sexual trauma.  The Board also notes the September 2010 opinion letter from Dr. P. indicating that the attempted sexual assault while in the military was the proximate cause of the Veteran's mental health deterioration, that, as a result of the assault, the Veteran experienced anxiety, depression, and symptoms of PTSD, and that the Veteran's sudden weight gain and difficulty losing weight could be understood as a manifestation of PTSD.  

However, the Board also notes that neither the May 2008 PTSD assessment report nor the September 2010 opinion letter from Dr. P. indicates any review of service treatment or personnel records.  Furthermore, although the May 2008 VA PTSD assessment report and September 2010 letter from Dr. P. indicate that the Veteran's PTSD, anxiety, and depressive symptoms began after her military sexual trauma, there is no indication of any such symptomatology in the service treatment records, or any report of sexual assault, despite the Veteran's testimony during the April 2010 Board hearing that she, in fact, reported her in-service sexual assault to her squad leader. 

Given all of the foregoing, the Board finds that another opinion, based on a review of the entire record, would be helpful in resolving the claim for service connection for an acquired psychiatric disability, to include PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for an acquired psychiatric disability, to include PTSD.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED to the RO for the following actions:

1. The RO should send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the stressor event(s).  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should also clearly identify all current psychiatric disabilities other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is related to service.  Again, if the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether any such psychiatric disability was caused or aggravated by the stressor event(s).

The examiner should specifically address both the May 2008 VA PTSD assessment report and the September 2010 opinion letter from Dr. P.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO adjudicate the claim for sevice connection, on the merits, in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


